Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments that Lee is silent on any detection, measuremtn, or obtaining of the contact resistances of the first, second and third contact holes is not persuasive. Every contact hole intrinsically has a contact resistance. Applicant is not claiming specifically how it is obtained. Therefore the rejection is maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10,12,14-17,19,20 is/are rejected under 35 U.S.C. 102a as being anticipated by Lee et al (US 20130294004)
Regarding Claim 1,
Lee et al discloses (Fig. 1 to Fig. 4) comprising at least two display panels (Fig. 1, 100a to 100f) ; wherein the manufacturing method of the display panel motherboard (ABSTRACT, “mother substrate”) comprises steps of: providing a substrate motherboard, forming a first type through-hole (243) in a first region of the substrate motherboard, and forming a second type through-hole (282,284) in a second region of the substrate motherboard; obtaining a first contact resistance of the first type through-hole and a second contact resistance of the second type through-hole (the first type through hole 243 is larger than the second type through hole (282,284); processing the first type through-hole and/or the second type through-hole if a ratio of the first contact resistance to the second contact resistance is greater than a default threshold value; and forming a pixel electrode layer (PE) on the substrate motherboard to form an array substrate motherboard if the ratio of the first contact resistance to the second contact resistance is less than the default threshold value. (243 and 282,284 have different sized holes therefore have different resistances).
Regarding Claim 2,
Lee et al discloses (Fig. 1 to Fig. 4) wherein the substrate motherboard (“mother substrate”) comprises a substrate and a thin-film transistor layer (TR) disposed on the substrate (200a); and the step of obtaining the first contact resistance of the first type through-hole (243) and the second contact resistance (282,284) of the second type through-hole comprises steps of: obtaining a first angle between a slope (Fig. 4c) of the first type through-hole (243) and the substrate; obtaining a second angle between a slope (Fig. 4c) of the second type through-hole (282,284) and the substrate; obtaining the first contact resistance corresponding to the first angle according to the first angle; and obtaining the second contact resistance corresponding to the second angle according to the second angle.
Regarding Claim 3,
Lee et al discloses (Fig. 1 to Fig. 4) wherein if the ratio of the first contact resistance (243) to the second contact resistance (282,284) is greater than the default threshold value, the first angle of the first type through-hole is decreased by an etching process [0058].
Regarding Claim 4,
Lee et al discloses (Fig. 1 to Fig. 4) wherein if the ratio of the first contact resistance (243) to the second contact resistance (282,284) is greater than the default threshold value, the second angle of the second type through-hole is increased by an etching process [0058].
Regarding Claim 5,
Lee et al discloses (Fig. 1 to Fig. 4) wherein if the ratio of the first contact resistance (243) to the second contact resistance (282,284) is greater than the default threshold value, the first angle of the first type through-hole is decreased and the second angle of the second type through-hole is increased by an etching process [0058].
Regarding Claim 6,
Lee et al discloses (Fig. 1 to Fig. 4) herein the first region (243) is a central region of the substrate motherboard; and the second region (282,284) is an edge region of the substrate motherboard.
Regarding Claim 7,
Lee et al discloses (Fig. 1 to Fig. 4) wherein the first type through-hole (243) is located on the at least two display panels (100c,100d)near the central region of the substrate motherboard; and the second type through-hole is located on the at least two display panels near the edge region  (the parts closer to the edge is above 100c) of the substrate motherboard.
Regarding Claim 8,
Lee et al discloses (Fig. 1 to Fig. 4) wherein the first type through-hole (243) is located between two neighboring display panels 100c,100d) near the central region of the substrate motherboard; and the second type through-hole (282,284) is located on a non-display panel near the edge region of the substrate motherboard.
Regarding Claim 9,
Lee et al discloses (Fig. 1 to Fig. 4) wherein the first type through-hole (243) is located on the at least two display panels (100c,100d) near the central region of the substrate motherboard; and the second type through-hole is located on a non-display panel near the edge region (282,284 near edge of 100c) of the substrate motherboard.
Regarding Claim 10,
Lee et al discloses (Fig. 1 to Fig. 4) wherein the first type through-hole (243) is located between two neighboring display panels (100c,100d) near the central region of the substrate motherboard; and the second type through-hole (282,284) is located on the at least two display panels near the edge region (the elements above 100c is near the edge) of the substrate motherboard.
Regarding Claim 12,
Lee et al discloses (Fig. 1 to Fig. 4), comprising at least two display panels (100a to 100f) and an array substrate motherboard; wherein the array substrate motherboard (abstract, “mother substrate”) comprises a first type through-hole (243) located in a first region of the array substrate motherboard and a second type through-hole (282,284) located in a second region of the array substrate motherboard; and a ratio of a first contact resistance of the first type through-hole to a second contact resistance of the second type through-hole is less than a default threshold value (243 and 282,284 have different sized holes therefore have different resistances). wherein the first region is a central region (shown circled below in the pasted figure) of the array substrate motherboard, and the second region (upper left corner) is an edge region of the array substrate motherboard; wherein the first type through-hole comprises a first through-hole and a second through-hole; the first through-hole (243) passes through a passivation layer (233) and an interlayer insulating layer (233) in the array substrate motherboard, and the second through-hole  passes through a portion of the passivation layer; wherein the second type through-hole (282) comprises a third through-hole (284) and a fourth through-hole (hole above DE); and wherein the third through-hole (284) passes through the passivation layer and the interlayer insulating layer in the array substrate motherboard, and the fourth through-hole passes through the portion of the passivation layer.
[AltContent: oval]
    PNG
    media_image1.png
    491
    388
    media_image1.png
    Greyscale

Regarding Claim 14,
Lee et al discloses (Fig. 1 to Fig. 4), wherein the first type through-hole (243) is located on the at least two display panels (100c,100d) near the central region of the array substrate motherboard; and the second type through-hole (282,284) is located on the at least two display panels (100c is near an edge) near the edge region of the array substrate motherboard.
Regarding Claim 15,
Lee et al discloses (Fig. 1 to Fig. 4), wherein the first type through-hole (243) is located between two neighboring display panels (100c,100d) near the central region of the array substrate motherboard; and the second type through-hole (282,284 located above 100c) is located on a non-display panel near the edge region of the array substrate motherboard.
Regarding Claim 16,
Lee et al discloses (Fig. 1 to Fig. 4), wherein the first type through-hole (243) is located on the at least two display panels (100c,100d) near the central region of the array substrate motherboard; and the second type through-hole (282,284 above 100c) is located on a non-display panel near the edge region of the array substrate motherboard.
Regarding Claim 17,
Lee et al discloses (Fig. 1 to Fig. 4), wherein the first type through-hole (243) is located between two neighboring display panels (100c,100d) near the central region of the array substrate motherboard; and the second type through-hole (282,284) is located on the at least two display panels (100c) near the edge region of the array substrate motherboard.
Regarding Claim 19,
Lee et al discloses (Fig. 1 to Fig. 4c), comprising a third type through-hole (284) located in a first region of the display panel and a fourth type through-hole (hole above DE) located in a second region of the display panel; wherein a ratio of a first contact resistance of the third type through-hole to a second contact resistance of the fourth type through-hole is less than the default threshold value (all through holes have different depths and shape)
Regarding Claim 20,
Lee et al discloses (Fig. 1 to Fig. 4c), wherein the first region (100c,100d) is a central region of the display panel; and the second region (near 100c is an edge as well) is an edge region of the display panel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20130294004) in view of  Kim et al (US 20080246906)
Regarding Claim 11,
Lee et al discloses everything as disclosed above.
Lee et al does not disclose wherein the manufacturing method of the display panel motherboard further comprises steps of: aligning the array substrate motherboard with a color film substrate motherboard, and injecting liquid crystals between the array substrate motherboard and the color film substrate motherboard.
Kim et al discloses wherein the manufacturing method of the display panel motherboard further comprises steps of: aligning the array substrate motherboard with a color film substrate motherboard, and injecting liquid crystals between the array substrate motherboard and the color film substrate motherboard.[0044-0045]
It would have been obvious to one of ordinary skill in the art to modify Lee et al to include Kim et al’ aligning the array substrate motherboard with a color film substrate motherboard, and injecting liquid crystals between the array substrate motherboard and the color film substrate motherboard motivated by the desire to provide color to the display and to efficiently provide liquid crystal inside a cell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871